ON MOTION TO MODIFY OPINION. 138 S.W.2d 1020.
A motion to modify the opinion herein having been filed, we ordered the mandate in this case withheld in order to retain jurisdiction and pass upon this motion. The ground stated is that our opinion could be construed to hold that all reciprocal insurance contracts are contracts of the state of the domicile of the attorney-in-fact and that a Missouri reciprocal insurance company cannot write a contract which would be a contract of any other state. No such ruling was made or intended. In order that no such construction can be placed on the opinion, we modify our opinion of our own motion (overruling the motion to modify) by withdrawing therefrom Paragraph Second of our conclusions, namely: "The attorneys-in-fact were specifically authorized to make insurance contracts for the Ice Company at the offices designated in Kansas City, Missouri, and were not authorized to make them anywhere else. `The attorney-in-fact cannot go beyond the powers granted in the power of attorney creating his appointment.'" (With citations.) [Yeats v. Dodson, 345 Mo. 196, 127 S.W.2d 652, l.c. 656.] What we held was that, under thefacts of this case (fully stated in the opinion), the contract involved was a Missouri contract. As our opinion stated, we recognize that there is an essential distinction between whatconditions a state may impose to authorize business to betransacted within its borders and what it may declare to be the result of transactions actually made entirely elsewhere.